Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-5, 7-14, and 16-20 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on June 16, 2021, in response to the office action mailed on March 17, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a data storage device comprising: a first transmission interface that is connected to a data storage unit that consists of controller that is connected to a plurality of flash memories and the first transmission interface, wherein data stored in the flash memories can be read or data can be written to the flash memories via the first transmission interface; and a second transmission interface connected to an operation management unit comprising a network communication component and a microprocessor connected to the second transmission interface and the network communication component, wherein the microprocessor is connected to at least one operation element of an electronic apparatus via the second transmission interface; and when the operation management unit receives a specific operation instruction, the microprocessor (configured with an embedded system that is able to monitor an operation of the at least one operation element of the electronic apparatus) of the operation management unit transmits the specific operation instruction 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach device and memory connections:
U.S. PATENT NUMBERS:
2010/0058194 A1 – [FIG. 4]
2011/0055747 A1
2011/0225330 A1 – [Paragraph 0061]
7,310,720 B2 – [FIG. 1]
9,606,809 B2 – [FIG. 1-3]
11,023,566 B2 – [FIG. 6; Claim 1]
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        September 3, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181